Exhibit 99.1 (NASDAQ: BOCH) For Immediate Release: Bank of Commerce Holdings Announce s Results for the Third Quarter of REDDING, Califo rnia, October 23, 2015 / GLOBE NEWSWIRE— Randall S. Eslick, President and Chief Executive Officer of Bank of Commerce Holdings (NASDAQ: BOCH) (the “Company”), a $990.7 million asset bank holding company and parent company of Redding Bank of Commerce (the “Bank”), today announced financial results for the quarter and the nine months ended September 30, 2015. Net income available to common shareholders for the quarter ended September 30, 2015 was $2.5 million or $0.18 per share – diluted, compared with $1.2 million or $0.09 per share – diluted for the same period of 2014. Net income available to common shareholders for the nine months ended September 30, 2015 was $6.6 million or $0.49 per share – diluted compared with $3.9 million or $0.29 per share – diluted for the same period of 2014. Financial highlights for the third quarter of 2015: ● Net income available to common shareholders of $2.5 million for the three months ended September 30, 2015 was an improvement of $1.3 million (102%) over $1.2 million net income available to common shareholders earned during the third quarter of 2014, and an improvement of $135 thousand (6%) over $2.3 million available to common shareholders earned during the previous quarter. ● Return on average assets improved to 0.99% in the third quarter of 2015 compared to 0.49% in the same quarter of 2014. ● Return on average equity improved to 9.12% in the third quarter of 2015 compared to 4.76% in the same quarter of 2014. ● Nonperforming assets at September 30, 2015 totaled $17.1 million, a decrease of $7.8 million (31%) compared to September 30, 2014, and a decrease of $1.2 million (27% annualized) compared to June 30, 2015. ● Gross loans at September 30, 2015 totaled $718.5 million, an increase of $18.7 million (11% annualized) since June 30, 2015. ● Continuing improved asset quality resulted in no additional provision for loan and lease losses during the third quarter. ● The Company’s book value per share increased to $6.64 per common share at September 30, 2015 from $6.17 per common share at September 30, 2014 (8%) and $6.48 at June 30, 2015 (10% annualized). ● The Company’s net interest margin improved to 3.62% for the quarter ended September 30, 2015 from 3.43% for the third quarter of 2014. Financial highlights for the nine months ended September 30, 2015: ● Net income available to common shareholders of $6.6 million for the nine months ended September 30, 2015 was an improvement of $2.7 million (69%) over $3.9 million net income available to common shareholders earned during the nine months ended September 30, 2014. ● Return on average assets for the nine months ended September 30, 2015 improved to 0.89% compared to 0.54% for the same period in 2014. ● Return on average equity for the nine months ended September 30, 2015 improved to 8.27% compared to 5.10% for the same period in 2014. ● Nonperforming assets at September 30, 2015 totaled $17.1 million, a decrease of $5.1 million (31% annualized) compared to December 31, 2014. ● Gross loans at September 30, 2015 totaled $718.5 million, an increase of $57.6 million (12% annualized) since December 31, 2014. ● Net loan loss recoveries of $71 thousand combined with continuing improved asset quality resulted in no additional provision for loan and lease losses during the first nine months of 2015. ● The Company’s book value per share increased to $6.64 per common share at September 30, 2015 from $6.29 per common share at December 31, 2014 (7% annualized). ● The Company’s net interest margin improved to 3.68% for the nine months ended September 30, 2015 from 3.57% for the year ended December 31, 2014. ● The Company’s efficiency ratio improved to 65.4% during the first nine months of 2015 compared to 70.1% during the same period in 2014. Randall S. Eslick, President and CEO commented: “We are pleased with the successes our employees are achieving throughout the bank. Deposit growth, loan growth, improved asset quality and ongoing expense control are the basis of our enhanced profitability.” 1 (NASDAQ: BOCH) SBLF Series B Preferred Stock We are actively considering various debt alternatives to fully fund the redemption of the $20 million of SBLF preferred stock and have made application to the Company’s primary regulator, the Federal Reserve Bank of San Francisco for permission to do so. If the Company’s Series B Preferred Stock remains outstanding beyond December 2015, the dividend rate will increase from its current 1% to 5%, and in April 2016 to 9%. Forward-Looking Statements This quarterly press release includes forward-looking information, which is subject to the “safe harbor” created by the Securities Act of 1933, and Securities Act of 1934. These forward-looking statements (which involve the Company’s plans, beliefs and goals, refer to estimates or use similar terms) involve certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Such risks and uncertainties include, but are not limited to, the following factors: ● Competitive pressure in the banking industry and changes in the regulatory environment ● Changes in the interest rate environment and volatility of rate sensitive assets and liabilities ● A decline in the health of the economy nationally or regionally which could reduce the demand for loans or reduce the value of real estate collateral securing most of the Company’s loans ● Credit quality deterioration which could cause an increase in the provision for loan and lease losses ● Asset/Liability matching risks and liquidity risks ● Changes in the securities markets For additional information concerning risks and uncertainties related to the Company and its operations please refer to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 and under the heading: “Risk Factors” and subsequent reports on Form 10-Q and current reports on Form 8-K. Readers are cautioned not to place undue reliance on these forward-looking statements. The Company undertakes no obligation and specifically disclaims any obligation, to revise or publicly release the results of any revision or update to these forward-looking statements to reflect events or circumstances that occur after the date the statements were made. 2 (NASDAQ: BOCH) TABLE 1 SELECTED FINANCIAL INFORMATION - UNAUDITED (amounts in thousands except per share data) For The Three Months Ended For The Nine Months Ended September 30, June 30, September 30, Net income, average assets and average shareholders' equity Income available to common shareholders $ Average total assets $ Average shareholders' equity $ Selected performance ratios Return on average assets % Return on average equity % Efficiency ratio % Share and per share amounts Weighted average shares - basic Weighted average shares - diluted Earnings per share - basic $ Earnings per share - diluted $ At September 30, At June 30, Share and per share amounts Common shares outstanding (1) Book value per common share $ $ $ Capital ratios Bank of Commerce Holdings Common equity tier 1 capital ratio (2) % n/a % Tier 1 capital ratio % % % Total capital ratio % % % Tier 1 leverage ratio % % % Redding Bank of Commerce Common equity tier 1 capital ratio (2) % n/a % Tier 1 capital ratio % % % Total capital ratio % % % Tier 1 leverage ratio % % % Includes unvested restricted shares issued in accordance with the Banks equity incentive plan. As of January 1, 2015, common equity tier 1 capital ratio is a new ratio requirement under the Basel III Capital Rules and represents the sum of the common equity tier 1 elements, minus regulatory adjustments and deductions divided by risk weighted assets. The Company and the Bank continue to meet all capital adequacy requirements to which they are subject. The decline in capital ratios during the current quarter as compared to the same period a year ago is primarily due to repayment of junior subordinated debentures during the fourth quarter of 2014 and a change in the calculation of the risk-weighted average assets in accordance with Basel III. 3 (NASDAQ: BOCH) BALANCE SHEET OVERVIEW As of September 30, 2015, the Company had total consolidated assets of $990.7 million, gross loans of $718.5 million, allowance for loan and lease losses (“ALLL”) of $10.9 million, total deposits of $779.5 million, and shareholders’ equity of $108.7 million. TABLE 2 LOAN BALANCES BY TYPE - UNAUDITED (amounts in thousands) At September 30, At June 30, % of % of Change % of Total Total Amount % Total Commercial $ 20 % $ 24 % $ ) (8 )% $ 20 % Real estate - construction and land development 4 4 16 % 4 Real estate - commercial non-owner occupied 34 33 11 % 34 Real estate - commercial owner occupied 21 17 37 % 20 Real estate - residential - ITIN 7 8 ) (7 )% 7 Real estate - residential - 1-4 family mortgage 2 2 ) )% 2 Real estate - residential - equity lines 6 7 2 % 7 Consumer and other 6 5 59 % 6 Gross loans % % 11 % % Deferred fees and costs Loans, net of deferred fees and costs Allowance for loan and lease losses ) Net loans $ Average yield on loans during the quarter % % % The Company recorded gross loan balances of $718.5 million at September 30, 2015, compared with $649.7 million and $699.8 million at September 30, 2014 and June 30, 2015, respectively, an increase of $68.8 million and $18.7 million, respectively. The increase in gross loans compared to the same period a year ago was driven by strong organic loan originations and the purchase of wholesale loan pools. During the three months ended September 30, 2015, the Company purchased $7.5 million in consumer loan pools. During the twelve-month period ended September 30, 2015, the Company purchased $28.1 million and $6.5 million in consumer and commercial real estate investor loan pools, respectively. The Bank’s deferred fees and costs increased during the current quarter compared to the prior quarter as a result of increased loan production and implementation of an updated loan origination cost study. The decrease in the ALLL in the current quarter compared to the prior quarter resulted from net loan charge offs of $511 thousand. As a result of continued improved asset quality, no additional provision for loan and lease losses was deemed necessary during the current quarter. See table 8 for additional detail of the ALLL. 4 (NASDAQ: BOCH) TABLE 3 CASH, CASH EQUIVALENTS, AND INVESTMENT SECURITIES - UNAUDITED (amounts in thousands) At September 30, At June 30, % of % of Change % of Total Total Amount % Total Cash and due from banks $ 5 % $ 5 % $ ) )% $ 5 % Interest-bearing deposits in other banks 8 12 ) )% 9 Total cash and cash equivalents 12 17 ) )% 14 Investment securities: U.S. government and agencies 2 3 ) )% 2 Obligations of state and political subdivisions 26 20 1 % 23 Residential mortgage backed securities and collateralized mortgage obligations 16 17 ) )% 16 Corporate securities 17 15 ) (8 )% 15 Commercial mortgage backed securities 4 4 ) )% 4 Other asset backed securities 7 10 ) )% 10 Total investment securities - AFS 72 69 ) )% 70 Obligations of state and political subdivisions - HTM 16 14 ) (2 )% 16 Total investment securities - AFS and HTM 88 83 ) )% 86 Total cash, cash equivalents and investment securities $ % $ % $ ) )% $ % Average yield on interest bearing due from banks and investment securities during the quarter % % % As of September 30, 2015, the Company maintained noninterest-bearing cash positions at the Federal Reserve Bank and correspondent banks in the amount of $8.6 million. The Company also held interest-bearing deposits in the amount of $16.7 million. Available-for-sale investment securities totaled $157.3 million at September 30, 2015, compared with $189.4 million and $160.8 million at September 30, 2014 and June 30, 2015, respectively. The Company’s available-for-sale investment portfolio provides the Company a secondary source of liquidity to fund other higher yielding asset opportunities, such as loan originations and wholesale loan purchases. During the third quarter of 2015, the Company purchased 25 securities with a par value of $26.8 million and weighted average yield of 2.18% and sold 21 securities with a par value of $23.8 million and weighted average yield of 2.57%. The sales activity resulted in $137 thousand in net realized gains for the three months ended September 30, 2015. During the three months ended September 30, 2015, the Company received $6.1 million in proceeds from principal payments, calls and maturities within the available-for-sale investment securities portfolio. Average quarterly securities balances and weighted average tax equivalent yields at September 30, 2015 and 2014 were $191.4 million and 3.40% compared to $221.9 million and 3.49%, respectively. During the current quarter, the Company’s securities transactions were focused on improving credit quality and continuing to shorten the effective duration of the portfolio in anticipation of rising interest rates.
